Wilson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED, by and between the attorney for the plaintiff and the Assistant Attorney General, attorney for the defendant, as follows:
1. The items marked “A” and checked JJO by Examiner J. J. O’Connor Jr., on the invoices covered by the appeals for reappraisement enumerated below under the schedule marked, “Schedule A” consist of sodium para-amino salicylate, a coal tar product, imported under the entry numbers and dates shown on said Schedule A.
2. At the times of exportation of said merchandise, competitive sodium para-amino salicylate manufactured or produced in the United States was freely offered for sale for domestic consumption to all purchasers in the principal market of the United States, in the ordinary course of trade and in the usual wholesale quantities at $2.70 per pound, less 1 per cent, which price includes the cost of all containers and coverings and all other costs, charges and expenses incident to placing said merchandise in condition packed ready for delivery.
3. The cases listed in Schedule A are hereby submitted for decision.
On the agreed facts I find the American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the items of merchandise marked “A” and checked JJO by Examiner J. J. O’Connor, Jr., on the invoices, and that such value was $2.70 per pound, less 1 per centum.
Judgment will be entered accordingly.